
	
		II
		109th CONGRESS
		2d Session
		S. 3607
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2006
			Mr. Bayh (for himself
			 and Mr. Obama) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title IV of the Social Security Act to ensure
		  funding for grants to promote responsible fatherhood and strengthen low-income
		  families, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Responsible Fatherhood and Healthy Families Act of
			 2006.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					TITLE I—Promoting Responsible Fatherhood and Strengthening
				Low-Income Families
					Sec. 101. Healthy marriage promotion and responsible fatherhood
				programs.
					Sec. 102. Grants to healthy family partnerships for domestic
				violence prevention, for services for families and individuals affected by
				domestic violence, and for developing and implementing best
				practices.
					Sec. 103. Elimination of separate TANF work participation rate
				for 2-PARENT families.
					Sec. 104. Ban on Recovery of Medicaid Costs for
				Births.
					Sec. 105. Improved collection and distribution of child
				support.
					Sec. 106. Grants to States to conduct demonstration projects to
				promote economic opportunity for low-income parents.
					Sec. 107. State assessments of barriers to employment and
				financial support of children.
					Sec. 108. Collection of child support under the food stamp
				program.
					TITLE II—Revenue Provisions
					Sec. 201. Modifications to the earned income tax
				credit.
					Sec. 202. Tax treatment of inverted entities.
					Sec. 203. Tax treatment of controlled foreign corporations
				established in tax havens.
					Sec. 204. Taxation of income of controlled foreign corporations
				attributable to imported property.
				
			2.FindingsCongress makes the following
			 findings:
			(1)The most
			 important factor in a child’s upbringing is whether the child is brought up in
			 a loving, healthy, supportive environment.
			(2)Children who grow
			 up with both parents are more likely to finish high school, be economically
			 self-sufficient, and to have a healthier lifestyle than their peers who grow up
			 in single-parent homes.
			(3)Father-child
			 interaction has been shown to promote the positive physical, social, emotional,
			 and mental development of children.
			(4)Children
			 typically live without both parents when their parents are divorced or did not
			 marry. More than 1/3 of all first marriages end in
			 divorce, and 60 percent of divorcing couples have children. More than
			 1/3 of all births are to unmarried women.
			(5)More than 1 in 4
			 families with children have only 1 parent present, and more than 1 in 3
			 children live absent their biological father.
			(6)Recent studies
			 demonstrate that most unwed fathers in urban areas are highly involved with the
			 mother of their child before and after the child's birth, with 80 percent
			 involved during the mother's pregnancy, and 50 percent living with the child’s
			 mother at the time of the child's birth. However, the relationship between the
			 parents often does not last, and fathers do not maintain contact with their
			 children as the children grow up.
			(7)An estimated 40
			 percent of the children who live in households without their father have not
			 seen their fathers in at least 1 year.
			(8)The inability of
			 parents to sustain a healthy relationship with their child’s other parent and
			 remain involved in their child's life can have severe negative consequences for
			 the parents, the child, their community, and taxpayers.
			(9)Single-parent
			 families are 5 times as likely to be poor as married-couple families.
			(10)Children raised
			 in single-parent families are more likely than children raised in 2-parent
			 families to do poorly in school, have emotional and behavioral problems, become
			 teenage parents, commit crimes, smoke cigarettes, abuse drugs and alcohol, and
			 have poverty-level incomes as adults.
			(11)Male
			 unemployment and low wages are primary reasons why parents do not marry, why
			 2-parent families break up, and why fathers fail to remain involved with their
			 children. In 2004, half of African-American young men lacked jobs.
			(12)Domestic
			 violence is also a significant problem leading to the non-formation or break-up
			 of 2-parent families.
			(13)A history of
			 incarceration is a major barrier to employment. 60 percent of African-American
			 men who dropped out of high school have served time. When these men leave
			 prison, they often have difficulty finding a job and supporting their
			 children.
			(14)Over ½ of State
			 prison inmates are parents. When parents go to prison, their child support
			 obligations continue, even though they have little ability to pay the support.
			 When these parents leave prison, they typically owe more than $20,000 in child
			 support debt. Parents leaving prison often re-enter the underground economy
			 because of financial pressures or to avoid the child support system, making it
			 less likely that they will successfully rejoin society and reunite with their
			 families.
			(15)Children should
			 receive the child support paid by their parents, and the government should not
			 keep the money to recover welfare costs. Regular child support income appears
			 to have a greater positive impact on children dollar for dollar than other
			 types of income. Researchers in Wisconsin found that when monthly child support
			 was passed through to families receiving assistance under the Temporary
			 Assistance for Needy Families program established under part A of title IV of
			 the Social Security Act (TANF) and disregarded 100 percent in determining
			 assistance for the families, fathers paid more child support, established their
			 legal relationship with their children more quickly, and worked less in the
			 underground economy. Moreover, the State costs of a full pass-through and
			 disregard of child support were fully offset by increased payments by fathers
			 and decreased public assistance use by families.
			(16)Current law
			 permits States to apply the cost of passing through child support to families
			 receiving assistance under the TANF program toward their maintenance of effort
			 (MOE) requirements, but only to the extent that the State disregards the child
			 support payments in determining the amount and type of TANF assistance.
			(17)Programs that
			 increase employment opportunity and reduce barriers by increasing employment
			 opportunity and reducing recidivism will benefit children and families.
			(18)Transitional
			 jobs programs have shown promise in reducing unemployment among chronically
			 unemployed or underemployed population groups, including formerly incarcerated
			 individuals, the homeless, and young African-American men.
			(19)To strengthen
			 families it is important to improve the upward economic mobility of the
			 custodial and noncustodial parent wage-earners, as well as youth at risk of
			 early fatherhood or incarceration, by providing the skills and experience
			 necessary to access jobs with family-sustaining wages and benefits. In families
			 in which all the members do not live together, this is important to enable the
			 prompt and consistent payment of adequate child support.
			(20)It is important
			 and useful to foster local and regional economic development and job
			 advancement for workers, especially young custodial and noncustodial parents,
			 by funding local collaborations among business, education, and the community in
			 the development of pathways for preparing disadvantaged citizens to meet the
			 workforce needs of the local and regional economy.
			(21)Employers
			 benefit from working with and being supported by the local education,
			 post-secondary and workforce systems in identifying the academic and
			 occupational skill sets needed to fill the skilled jobs in the changing
			 economy. Local economic and community development is enhanced when residents
			 have access to higher wage employment, thus increasing the tax base, fueling
			 the economy, and contributing to greater family economic security.
			(22)Public-private
			 career pathways partnerships are an important tool for linking employers and
			 workers with the workforce education services they need and for integrating
			 community economic development and workforce education services. Transitional
			 jobs programs can serve as the first step in a career pathway by giving
			 unemployed individuals with multiple barriers to employment, valuable work
			 experience and related services.
			(23)The purpose of
			 child support is to provide necessary income support for and increase the
			 well-being of children living apart from a parent. To improve the ability of
			 low-income fathers to provide long-term support and care for their children
			 throughout their entire childhood, it is important that child support polices
			 support parental efforts to pursue education and employment and to stay
			 involved with their children
			(24)Responsible
			 fatherhood includes active participation in financial support and
			 child-rearing, as well as the formation and maintenance of a positive, healthy,
			 and nonviolent relationship between father and child and a cooperative,
			 healthy, and nonviolent relationship between parents.
			(25)States should be
			 encouraged to implement voluntary programs that provide support for responsible
			 parenting, including by increasing the employment, financial security, and
			 parental involvement of noncustodial parents.
			(26)Promoting
			 responsible fatherhood saves the government money by reducing the need for
			 public assistance, increasing the educational attainment of children, juvenile
			 delinquency and crime, reducing substance abuse, and lowering rates of
			 unemployment.
			(27)Responsible
			 fatherhood programs should promote and provide support services for—
				(A)fostering loving
			 and healthy relationships between parents and children;
				(B)increasing
			 responsibility of noncustodial parents for the long-term care and financial
			 well-being of their children;
				(C)increasing
			 employment of low-income, noncustodial parents and improving compliance with
			 child support obligations; and
				(D)reducing barriers
			 to active 2-parent involvement and cooperative parenting.
				(28)The promotion of
			 responsible fatherhood should not denigrate the standing or parenting efforts
			 of single mothers or other caregivers, lessen the protection of children from
			 abusive parents, or compromise the safety or health of the custodial or
			 noncustodial parent, but should increase the chance that children will have 2
			 caring parents to help them grow up healthy and secure.
			IPromoting
			 Responsible Fatherhood and Strengthening Low-Income Families
			101.Healthy
			 marriage promotion and responsible fatherhood programs
				(a)Ensuring
			 funding for responsible fatherhood programsSection 403(a)(2)(C)
			 of the Social Security Act (42 U.S.C. 603(a)(2)(C)) is amended—
					(1)in the
			 subparagraph heading, by striking Limitation on use of and inserting
			 Requirement to use
			 certain; and
					(2)in clause (i), by
			 striking may not award more than $50,000,000 and inserting
			 shall award at least $100,000,000.
					(b)Requirements To
			 ensure procedures To address domestic violence prevention
					(1)In
			 generalSection 403(a)(2) of the Social Security Act (42 U.S.C.
			 603(a)(2)) is amended—
						(A)by redesignating
			 subparagraph (D) as subparagraph (G); and
						(B)by inserting
			 after subparagraph (C) the following new subparagraphs:
							
								(D)Requirements
				for receipt of fundsAn entity may not be awarded a grant under
				this paragraph unless the entity, as a condition of receiving funds under such
				a grant—
									(i)consults with
				domestic violence organizations that have demonstrated expertise working with
				survivors of domestic violence in developing policies, procedures, programs and
				training necessary to appropriately address domestic violence in families
				served by programs and activities funded under such grant;
									(ii)describes in the
				application for a grant under this paragraph—
										(I)how the programs
				or activities proposed to be conducted will appropriately address issues of
				domestic violence; and
										(II)what the entity
				will do, to the extent relevant, to ensure that participation in such programs
				or activities is voluntary, and to inform potential participants that their
				involvement is voluntary;
										(iii)establishes a
				written protocol for providers and administrators of programs and activities
				relevant to the grant that—
										(I)provides for
				helping identify instances or risks of domestic violence; and
										(II)specifies the
				procedures for making service referrals and providing protections and
				appropriate assistance for identified individuals and families; and
										(iv)submits the
				annual reports required under subparagraph (E).
									(E)Annual reports
				to the secretaryEach entity awarded a grant under this paragraph
				shall submit to the Secretary an annual report on the programs and activities
				funded under the grant that includes the following:
									(i)A
				description of the written protocols developed in accordance with the
				requirements of subparagraph (D)(iii) for each program or activity funded under
				the grant and how such protocols are used, including specific policies and
				procedures for addressing domestic violence issues within each program or
				activity funded under the grant and how confidentiality issues are
				addressed.
									(ii)The name of each
				individual, organization, or entity that was consulted in the development of
				such protocols.
									(iii)A description
				of each individual, organization, or entity (if any) that provided training on
				domestic violence for the entity or for any subgrantees.
									(iv)A description of
				any implementation issues identified with respect to domestic violence and how
				such issues were addressed.
									(F)Domestic
				violence definedIn this paragraph, the term domestic
				violence has the meaning given that term in section
				402(a)(7)(B).
								.
						(2)Conforming
			 amendmentsSection 403(a)(2) of such Act (42 U.S.C. 603(a)(2)) is
			 amended—
						(A)in subparagraph
			 (A)(i)—
							(i)by
			 striking (B) and (C) and inserting (B), (C), (D), and
			 (E); and
							(ii)by
			 striking subparagraph (D) and inserting subparagraph
			 (G);
							(B)in subparagraphs
			 (B)(i) and (C)(i), by striking (D) each place it appears and
			 inserting (G); and
						(C)in subparagraph
			 (G) (as redesignated by paragraph (1)(A)), by striking $150,000,000 for
			 each of fiscal years 2006 through 2010 and inserting
			 $150,000,000 for fiscal year 2006 and $200,000,000 for each of fiscal
			 years 2007 through 2010.
						(c)Assurance of
			 voluntary participationSection 403(a)(2)(A)(ii)(II) of the
			 Social Security Act (42 U.S.C. 603(a)(2)(A)(ii)(II)) is amended—
					(1)in item (aa), by
			 striking and at the end;
					(2)in item (bb), by
			 striking the period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following new items:
						
							(cc)to
				not condition the receipt of assistance under the program funded under this
				part, under a program funded with qualified State expenditures (as defined in
				section 409(a)(7)(B)(i)), or under any other program funded under this title on
				enrollment in any such programs or activities; and
							(dd)to
				permit any individual who has begun to participate in a particular program or
				activity funded under this paragraph, including an individual whose
				participation is specified in the individual responsibility plan developed for
				the individual in accordance with section 408(b), to transfer to another such
				program or activity funded under this paragraph upon notification to the entity
				and the State agency responsible for administering the State program funded
				under this
				part.
							.
					(d)Activities
			 promoting responsible fatherhoodSection 403(a)(2)(C)(ii) of the
			 Social Security Act (42 U.S.C. 603(a)(2)(C)(ii)) is amended—
					(1)in subclause (I),
			 by striking marriage or sustain marriage and insert
			 healthy relationships and marriages or to sustain healthy relationships
			 or marriages;
					(2)in subclause
			 (II), by inserting educating youth who are not yet parents about the
			 economic, social, and family consequences of early parenting, helping
			 participants in fatherhood programs work with their own children to break the
			 cycle of early parenthood, after child support
			 payments,; and
					(3)in subclause
			 (III), by striking fathers and inserting low-income
			 fathers and other low-income noncustodial parents whom are not eligible for
			 assistance under the State program funded under this part.
					(e)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2006.
				102.Grants to
			 healthy family partnerships for domestic violence prevention, for services for
			 families and individuals affected by domestic violence, and for developing and
			 implementing best practicesSection 403(a) of the Social Security Act
			 (42 U.S.C. 603(a)) is amended by adding at the end the following new
			 paragraph:
				
					(6)Grants to
				healthy family partnerships for domestic violence prevention, for services for
				families and individuals affected by domestic violence, and for developing and
				implementing best practices
						(A)In
				generalThe Secretary shall award grants on a competitive basis
				to healthy family partnerships to—
							(i)conduct programs
				and activities that are designed to prevent domestic violence;
							(ii)provide services
				for victims of domestic violence; and
							(iii)develop and
				implement best practices for preventing domestic violence, particularly as a
				barrier to economic security, and for providing services to families and
				individuals affected by such violence including through caseworker training and
				the provision of technical assistance.
							(B)Education
				servicesIn awarding grants under subparagraph (A), the Secretary
				shall ensure that 10 percent of the funds made available under such grants are
				used for high schools and other secondary educational institutions and
				institutions of higher education to provide education services on the value of
				healthy relationships, responsible parenting, and healthy marriages
				characterized by mutual respect and non-violence, and the importance of
				building relationships skills such as communication, conflict resolution, and
				budgeting.
						(C)ApplicationThe
				respective entity and organization of a healthy family partnership entered into
				for purposes of receiving a grant under this paragraph shall submit a joint
				application to the Secretary, at such time and in such manner as the Secretary
				shall specify, containing—
							(i)a
				description of how the partnership intends to carry out the activities
				described in subparagraph (A);
							(ii)an assurance
				that funds made available under the grant shall be used to supplement, and not
				supplant, other funds used by the entity or organization to carry out programs,
				activities, or services described in subparagraph (A) or (B); and
							(iii)such other
				information as the Secretary may require.
							(D)General rules
				governing use of fundsThe rules of section 404, other than
				subsection (b) of that section, shall not apply to a grant made under this
				paragraph.
						(E)DefinitionsIn
				this paragraph:
							(i)Domestic
				violenceThe term domestic violence has the meaning
				given that term in section 402(a)(7)(B).
							(ii)Healthy family
				partnershipThe term healthy family partnership
				means a partnership between—
								(I)an entity
				receiving funds under a grant made under paragraph (2) to promote healthy
				marriage or responsible fatherhood; and
								(II)an organization
				described in paragraph (2)(D)(i).
								(F)AppropriationOut
				of any money in the Treasury of the United States not otherwise appropriated,
				there are appropriated for each of fiscal years 2007 through 2010, $25,000,000
				for purposes of awarding grants to healthy family partnerships under this
				paragraph.
						.
			103.Elimination of
			 separate TANF work participation rate for 2-PARENT families
				(a)In
			 GeneralSection 407 of the Social
			 Security Act (42 U.S.C. 607) is amended—
					(1)in subsection
			 (a)—
						(A)beginning in the
			 heading, by striking Participation Rate Requirements and all
			 that follows through A State in paragraph (1) and inserting
			 Participation Rate
			 Requirements.—A State; and
						(B)by striking
			 paragraph (2);
						(2)in subsection
			 (b)—
						(A)in paragraph
			 (1)(A), by striking subsection (a)(1) and inserting
			 subsection (a);
						(B)in paragraph (2),
			 by striking the paragraph heading and all that follows through A
			 family and inserting Special rule.—A family;
						(C)in paragraph (4),
			 by striking paragraphs (1)(B) and (2)(B) and inserting
			 determining monthly participation rates under paragraph (1)(B);
			 and
						(D)in paragraph (5),
			 by striking rates and inserting rate; and
						(3)in subsection
			 (c)—
						(A)in paragraph
			 (1)(B), in the matter preceding clause (i), by striking subsection
			 (b)(2)(B) and inserting subsection (b)(1)(B)(i);
			 and
						(B)in paragraph
			 (2)(D)—
							(i)by
			 striking paragraphs (1)(B)(i) and (2)(B) of subsection (b) and
			 inserting subsection (b)(1)(B)(i); and
							(ii)by
			 striking and in 2-parent families, respectively,.
							(b)Effective
			 Date
					(1)In
			 generalThe amendments made by subsection (a) shall take effect
			 on the date of enactment of this Act and shall apply to the determination of
			 minimum participation rates for months beginning on or after that date.
					(2)Limitation on
			 penalty impositionNotwithstanding section 409(a)(3) of the
			 Social Security Act, the Secretary of Health and Human Services shall not
			 impose a penalty against a State under that section on the basis of the State's
			 failure to satisfy the participation rate required for fiscal year 2006 if the
			 State demonstrates that the State would have met such requirement if, with
			 respect to those months of fiscal year 2006 that began prior to or on the date
			 of enactment of this Act, the State were permitted to count 2-parent families
			 that met the requirements of section 407(c)(1)(A) of the Social Security Act
			 (42 U.S.C. 607(c)(1)(A)) in the determination of monthly participation rates
			 under section 407(b)(1)(B)(i) of such Act (42 U.S.C. 607(b)(1)(B)(i)).
					104.Ban on
			 Recovery of Medicaid Costs for Births
				(a)Ban on
			 recovery
					(1)In
			 generalSection 454 of the
			 Social Security Act (42 U.S.C. 654), as amended by section 7301(B)(1)(C) of the
			 Deficit Reduction Act of 2005 (Public Law 109–171), is amended—
						(A)by striking
			 and at the end of paragraph (33);
						(B)by striking the
			 period at the end of paragraph (34) and inserting ; and;
			 and
						(C)by inserting
			 after paragraph (34) the following:
							
								(35)provide that,
				except as provided in section 1902(a)(25)(F)(ii), the State shall not use the
				State program operated under this part to collect any amount owed to the State
				by reason of costs incurred under the State plan approved under title XIX for
				the birth of a child for whom support rights have been assigned pursuant to
				section 471(a)(17) or
				1912.
								.
						(2)Rule of
			 constructionNothing in section 454(35) of the Social Security
			 Act (42 U.S.C. 654(35)), as added by paragraph (1), shall be construed as
			 affecting the application of section 1902(a)(25) of such Act (42 U.S.C.
			 1396a(a)(25)) with respect to a State (relating to the State Medicaid plan
			 requirement for the State to take all reasonable measures to ascertain the
			 legal liability of third parties to pay for care and services available under
			 the plan).
					(b)Clarification
			 that ban on recovery does not apply with respect to insurance of a parent with
			 an obligation To pay child supportSection 1902(a)(25)(F) of the
			 Social Security Act (42 U.S.C. 1396a(a)(25)(F)) is amended—
					(1)in clause (i), by
			 adding add after the semicolon; and
					(2)in clause (ii),
			 by inserting only if such third-party liability is derived through
			 insurance, before seek.
					(c)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section take effect on October 1, 2006.
					(2)Extension of
			 effective date for state law amendmentIn the case of a State
			 plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which
			 the Secretary of Health and Human Services determines requires State
			 legislation in order for the plan to meet the additional requirements imposed
			 by the amendments made by this section, the State plan shall not be regarded as
			 failing to comply with the requirements of such title solely on the basis of
			 its failure to meet these additional requirements before the first day of the
			 first calendar quarter beginning after the close of the first regular session
			 of the State legislature that begins after the date of enactment of this Act.
			 For purposes of the previous sentence, in the case of a State that has a 2-year
			 legislative session, each year of the session is considered to be a separate
			 regular session of the State legislature.
					105.Improved
			 collection and distribution of child support
				(a)Distribution of
			 child support
					(1)Full
			 distribution of child support collected; reform of rules for distribution of
			 child support collected on behalf of children in foster care
						(A)In
			 generalSection 457 of the Social Security Act (42 U.S.C. 657) is
			 amended—
							(i)by
			 striking subsection (a) and inserting the following:
								
									(a)Full
				distribution of amounts collected on behalf of any familySubject
				to subsection (c), the entire amount collected on behalf of any family as
				support by a State pursuant to a plan approved under this part shall be paid by
				the State to the family.
									;
				and
							(ii)by
			 striking subsections (c) through (e) and inserting the following:
								
									(c)Amounts
				collected for child for whom foster care maintenance payments are
				madeNotwithstanding the
				preceding provisions of this section, amounts collected by a State as child
				support for months in any period on behalf of a child for whom a public agency
				is making foster care maintenance payments under part E shall be paid to the
				public agency responsible for supervising the placement of the child, which may
				use the payments in the manner it determines will serve the best interests of
				the child, including setting such payments aside for the child’s future needs,
				depositing the funds in a child asset account, or making all or a part thereof
				available to the person responsible for meeting the child’s day-to-day
				needs.
									.
							(B)Foster care
			 state plan amendmentSection 471(a)(17) of the Social Security
			 Act (42 U.S.C. 671(a)(17)) is amended—
							(i)by
			 inserting and consistent with the child's case plan after
			 where appropriate; and
							(ii)by striking
			 secure an assignment to the State of any rights to support and
			 inserting establish and enforce child support
			 obligations.
							(2)Conforming
			 amendments
						(A)Section
			 409(a)(7)(B)(i)(I)(aa) of such Act (42 U.S.C. 609(a)(7)(B)(i)(I)(aa)) is
			 amended by striking 457(a)(1)(B) and inserting
			 457(a).
						(B)Section 454(5) of
			 such Act (42 U.S.C. 654(5)) is amended by striking (A) in any
			 case and all that follows through (B).
						(C)Paragraphs (1)(B)
			 and (2)(B) of section 457(b) of such Act (42 U.S.C. 657(b)), as amended by
			 section 7301(c) of the Deficit Reduction Act of 2005 (Public Law 109–171; 120
			 Stat. 141), is amended by striking in accordance with subsection
			 (a)(4) each place it appears.
						(D)Section
			 466(a)(3)(B) of such Act (42 U.S.C. 666(a)(3)(B)) is amended by striking
			 408(a)(3) or.
						(3)Repeal of
			 certain dra amendmentsEffective on the date of enactment of this
			 Act, subsections (a) and (b) of section 7301 of the Deficit Reduction Act of
			 2005 (Public Law 109–171; 120 Stat. 141) are repealed and parts A and D of
			 title IV of the Social Security Act shall be applied as if the amendments made
			 by such subsections had not been enacted.
					(b)Prohibition on
			 conditioning receipt of TANF on assignment of supportSection
			 408(a)(3) of the Social Security Act (42 U.S.C. 608(a)(3)) is amended—
					(1)in the paragraph
			 heading, by striking No
			 assistance for families not and inserting
			 Prohibition on
			 conditioning assistance for families on;
					(2)by inserting
			 not after shall;
					(3)by inserting
			 or under a program funded with qualified State expenditures (as defined
			 in section 409(a)(7)(B)(i)) after this part; and
					(4)by striking
			 , not exceeding the total amount of assistance so paid to the
			 family,.
					(c)Requirement To
			 disregard percentage of child support collected in determining amount and type
			 of TANF assistanceSection 408(a) of the Social Security Act (42
			 U.S.C. 608(a)) is amended by adding at the end the following new
			 paragraph:
					
						(12)Requirement to
				disregard percentage of child support collected in determining amount and type
				of TANF assistanceA State to which a grant is made under section
				403 shall disregard at least the same percentage of amounts collected as
				support on behalf of a family as the percentage of earned income that the State
				disregards in determining the amount or type of assistance provided to the
				family under the State program funded under this part or under a program funded
				with qualified State expenditures (as defined in section
				409(a)(7)(B)(i)).
						.
				(d)Restoration of
			 Federal fundingEffective on the date of enactment of this Act,
			 section 7309 of the Deficit Reduction Act of 2005 (Public Law 109–171; 120
			 Stat. 147) is repealed and part D of title IV of the Social Security Act shall
			 be applied as if the amendment made by subsection (a) of that section had not
			 been enacted.
				(e)Repeal of
			 mandatory fee for child support collectionEffective on the date
			 of enactment of this Act, section 7310 of the Deficit Reduction Act of 2005
			 (Public Law 109–171; 120 Stat. 147) is repealed and part D of title IV of the
			 Social Security Act shall be applied as if the amendments made by that section
			 had not been enacted.
				(f)Prohibition on
			 considering a period of incarceration voluntary
			 unemploymentSection 466(a) of the Social Security Act (42 U.S.C.
			 666(a)) is amended by inserting after paragraph (19) the following new
			 paragraph:
					
						(20)Procedures
				relating to periods of incarceration of noncustodial parents
							(A)In
				generalProcedures which require that, in determining or
				modifying the amount of, or terms and conditions of, any support obligation of
				a noncustodial parent, the State—
								(i)shall not
				consider any period of incarceration of such parent as a period of voluntary
				employment that disqualifies the parent from obtaining a review and adjustment,
				if appropriate, of the support obligation; and
								(ii)subject to
				subparagraph (B) in the case of an incarcerated parent, shall—
									(I)temporarily
				suspend any support obligation on the parent and the enforcement of any support
				obligation of the parent existing prior to the period of incarceration;
				and
									(II)temporarily
				prohibit the accrual of any interest on any support obligation of the parent
				existing prior to the period of incarceration during any such period.
									(B)Notice and
				opportunity to challenge suspensionSuch procedures shall require
				the State to provide a custodial parent with—
								(i)notice of any
				suspension of review, adjustment, or enforcement of a support obligation and of
				any prohibition on interest accrual on such obligation that is imposed in
				accordance with subparagraph (A)(ii); and
								(ii)an opportunity
				to request that the suspension or prohibition be terminated or modified on the
				basis that the noncustodial parent has sufficient income or resources to
				continue payment of the support obligation during the noncustodial parent's
				period of
				incarceration.
								.
				(g)Forgiving or
			 other modification of child support arrearages assigned to the
			 StateSection 466(a)(9) of the Social Security Act (42 U.S.C.
			 666(a)(9)) is amended in the flush matter following subparagraph (C), by
			 inserting the following new sentence at the end: Nothing in this
			 paragraph shall be construed as prohibiting a State from forgiving,
			 compromising, reducing or waiving arrearages permanently assigned to the State
			 under part A or E of this title or under title XIX..
				(h)Review and
			 adjustment of child support arrearages upon requestSection
			 466(a)(10) of the Social Security Act (42 U.S.C. 666(a)(10)) is amended by
			 adding at the end the following new subparagraph:
					
						(D)Review and
				adjustment of arrearagesProcedures which require the State to
				review, and if appropriate, reduce the balance of arrearages permanently
				assigned to the State under part A or E of this title, or under title XIX ,
				pursuant to standards and procedures established by the State, in cases where
				the obligor lacks sufficient ability to pay the arrears, adjustment will
				promote timely payment of current support, or barriers, such as incarceration,
				may have limited the ability of the obligor to timely seek a modification of
				the order, and it is in the best interests of the child to make such reduction.
				Nothing in the preceding sentence shall be construed as affecting arrearages
				that have not been permanently assigned to the State under such part or
				title.
						.
				(i)Study and
			 reportNot later than October 1, 2007, the Secretary of Health
			 and Human Services shall study and submit a report to Congress regarding the
			 following:
					(1)The effect of age
			 eligibility restrictions for the earned income tax credit established under
			 section 32 of the Internal Revenue Code of 1986 for individuals without
			 qualifying children on—
						(A)the ability of
			 young parents to pay child support;
						(B)compliance with
			 child support orders; and
						(C)the relationship
			 between young noncustodial parents and their children.
						(2)The impact of
			 State earned income tax credit programs, especially such programs with targeted
			 benefits for noncustodial parents, on—
						(A)the ability of
			 noncustodial parents to pay child support;
						(B)compliance with
			 child support orders; and
						(C)the relationship
			 between noncustodial parents and their children.
						(3)The challenges
			 faced by legal immigrants and individuals for whom English is not their primary
			 language in fulfilling child support and other noncustodial parenting
			 obligations.
					(j)Effective
			 date
					(1)In
			 generalExcept as otherwise provided in this section, the
			 amendments made by this section shall take effect on October 1, 2009, and shall
			 apply to payments under parts A and D of title IV of the Social Security Act
			 for calendar quarters beginning on or after that date, and without regard to
			 whether regulations to implement the amendments are promulgated by such
			 date.
					(2)State option to
			 accelerate effective dateNotwithstanding paragraph (1), a State
			 may elect to have the amendments made by the preceding provisions of this
			 section apply to the State and to amounts collected by the State (and to
			 payments under parts A and D of title IV of such Act), on and after such date
			 as the State may select that is not earlier than October 1, 2006, and not later
			 than September 30, 2009.
					106.Grants to
			 States to conduct demonstration projects to promote economic opportunity for
			 low-income parents
				(a)Authority To
			 award grantsThe Secretary of Health and Human Services, in
			 consultation with the Secretary of Labor, shall award grants to States to
			 conduct demonstration projects to carry out one or more of the purposes
			 described in subsection (b).
				(b)Purposes
			 describedFor purposes of subsection (a), the purposes described
			 in this subsection are the following:
					(1)Court-supervised
			 or IV–D agency-supervised employment programs for noncustodial parents
						(A)In
			 generalTo establish, in coordination with counties and other
			 local or tribal governments, court-supervised or IV–D agency
			 supervised-employment programs for noncustodial parents who have barriers to
			 employment and a history of nonpayment of child support obligations, as
			 determined by a court or the IV–D agency, and who are determined by the court
			 or agency to be in need of employment services or placement in order to pay
			 such child support obligations. A noncustodial parent described in the
			 preceding sentence who is an ex-offender shall be eligible to participate in a
			 program established to carry out this purpose.
						(B)Requirements
							(i)Option to
			 participate prior to contempt findingA State shall not be
			 eligible to receive a grant under this section to carry out this purpose unless
			 any program established with funds made available under the grant provides
			 noncustodial parents described in subparagraph (A) with an option to
			 participate in the program prior to the court or agency entering a finding that
			 the noncustodial parent is in contempt for failure to pay a child support
			 obligation and, potentially subject to criminal penalties.
							(ii)Program
			 goalsAn employment program established with funds made available
			 under a grant awarded under this section to carry out this purpose shall be
			 designed to do the following:
								(I)To assist
			 noncustodial parents described in subparagraph (A) obtain and maintain
			 unsubsidized employment.
								(II)To increase the
			 amount of financial support received by children.
								(III)To help
			 noncustodial parents described in subparagraph (A) improve relationships with
			 their children and their children's custodial parent.
								(iii)6 months of
			 continuous, timely paymentsAn employment program established
			 with funds made available under this section to carry out this purpose shall
			 not permit a noncustodial parent placed in the program to graduate from the
			 program and avoid penalties for failure to pay a child support obligation until
			 the noncustodial parent completes at least 6 months of continuous, timely
			 payment of the parent’s child support obligations.
							(iv)Use of
			 fundsServices provided under an employment program established
			 with funds made available under a grant made to carry out this purpose may
			 include one or more of the following:
								(I)Job
			 development.
								(II)Supervised job
			 search.
								(III)Job
			 placement.
								(IV)Case
			 management.
								(V)Court liaison
			 services.
								(VI)Educational
			 assessment.
								(VII)Remedial
			 education services or educational referral.
								(VIII)Vocational
			 assessment or services.
								(IX)Counseling on
			 responsible fatherhood.
								(X)Support funds for
			 services such as transportation or short-term training.
								(XI)Referral for
			 support services.
								(XII)Employment
			 retention services.
								(XIII)Transitional
			 jobs programs.
								(XIV)Public-private
			 career pathway partnerships established in accordance with paragraph
			 (3).
								(v)AdministrationA
			 State that receives a grant under this section to carry out this purpose may
			 contract with a public or private nonprofit organization, including a
			 faith-based or community-based organization, to administer (in conjunction with
			 the court of jurisdiction or the IV–D agency) the court-supervised or IV–D
			 agency-supervised employment program.
							(2)Transitional
			 jobs grants
						(A)In
			 generalTo establish and expand transitional jobs programs for
			 eligible individuals, including such programs conducted by local governments,
			 State employment agencies, nonprofit organizations, and faith-based or
			 community-based organizations or intermediaries, that—
							(i)combine
			 time-limited employment in transitional jobs that may be subsidized with public
			 funds, with activities that promote skill development and remove barriers to
			 employment, such as case management services and education, training, child
			 support-related services, and other activities, pursuant to individual plans;
			 and
							(ii)provide such
			 individuals with—
								(I)transitional jobs
			 placements and job placement assistance, to help the individuals make the
			 transition from subsidized employment in transitional jobs to stable
			 unsubsidized employment; and
								(II)retention
			 services after the transition to unsubsidized employment.
								(B)Eligible
			 individualsFor purposes of this paragraph, the term
			 eligible individuals means individuals within any of the following
			 categories of disproportionately chronically unemployed individuals:
							(i)Individuals who
			 have attained age 16, but not attained age 36, and who have documented barriers
			 to employment, particularly such individuals who are parents or expectant
			 parents.
							(ii)Formerly
			 incarcerated individuals.
							(iii)Homeless or
			 formerly homeless individuals.
							(iv)Individuals with
			 disabilities.
							(v)Individuals
			 designated by a court or the IV–D agency to participate in transitional jobs
			 programs.
							(C)Limitations on
			 use of funds
							(i)Allowable
			 activitiesA State that receives a grant to carry out this
			 purpose (or a subgrantee of such State) (referred to in this paragraph as the
			 program operator) shall use the funds made available under the
			 grant to operate a transitional jobs program for eligible individuals
			 consistent with the following requirements:
								(I)JobsThe
			 program operator shall place eligible individuals in temporary jobs, the
			 incomes from which may be subsidized in whole or in part with public funds. An
			 eligible individual placed in such a job (referred to in this paragraph as
			 a participant) shall perform work directly for the program
			 operator or another public, nonprofit, or private sector organization (which
			 operator or organization may be referred to in this paragraph as a
			 worksite employer) within the community involved.
								(II)Hours
									(aa)In
			 generalSubject to item (bb), the transitional jobs program shall
			 provide a participant with not less than 30, and not more than 40, hours per
			 week of a combination of paid employment and the services described in
			 subclauses (III), (IV), and (V).
									(bb)Accommodation
			 of special circumstancesThe number of hours per week required
			 under item (aa) may be adjusted in the case of a participant who requires a
			 modified work week to accommodate special circumstances.
									(III)Job
			 preparation and servicesThe program operator shall—
									(aa)develop an
			 individual plan for each participant, which shall contain a goal that focuses
			 on preparation of the participant for unsubsidized jobs in demand in the local
			 economy that offer the potential for advancement and growth (including
			 increases in wages and benefits);
									(bb)develop
			 transitional jobs placements for participants that will best prepare them for
			 jobs described in item (aa) or participation in the public-private career
			 pathway partnerships established in accordance with paragraph (3); and
									(cc)provide case
			 management services and ensure that appropriate education, training, and other
			 activities are available to participants, consistent with each participant’s
			 individual plan.
									(IV)Job placement
			 assistance and retention servicesThe program operator shall
			 provide job placement assistance to help participants obtain unsubsidized
			 employment and shall provide retention services to the participants for a
			 minimum of 6 months after entry into the unsubsidized employment.
								(V)Education or
			 trainingIn any workweek in which a participant is scheduled to
			 work at least 30 hours in the program, not less than 20 percent of the
			 scheduled hours and not more than 50 percent of the scheduled hours shall
			 involve participation in—
									(aa)education or
			 training activities designed to improve the participant’s employability and
			 potential earnings;
									(bb)other activities
			 designed to reduce or eliminate any barriers that may impede the participant’s
			 ability to secure and advance in unsubsidized employment; or
									(cc)activities
			 designed to promote financial literacy and the use of products and services
			 that increase personal savings and build financial assets for family support,
			 education, homeownership, and retirement.
									(VI)Duration
									(aa)In
			 generalSubject to item (bb), the duration of any placement in
			 the program shall be for a period of 6 consecutive months.
									(bb)3 month
			 extensionA program placement may be extended on a one-time basis
			 for an additional period of 3 consecutive months upon the conclusion of the
			 original 6-month placement period if such extension would be consistent with
			 the individual’s plan for transition to unsubsidized employment.
									(VII)SupervisionThe
			 worksite employer or program operator shall supervise program participants,
			 consistent with the goal of addressing the limited work experience and skills
			 of the participants.
								(D)ReportsNot
			 later than 120 days after the end of the grant period, the program operator
			 shall submit a report to the Secretary of Health and Human Services and the
			 Secretary of Labor that contains information on the number of participants in
			 the program who have entered unsubsidized employment, rates of retention in
			 such employment for those participants, demographic information regarding the
			 participants, and information regarding the wages and benefits received by the
			 participants.
						(E)Technical
			 assistanceThe Secretary of Health and Human Services, in
			 consultation with the Secretary of Labor, shall enter into contracts with
			 entities with demonstrated experience in the provision of transitional jobs to
			 provide technical assistance to the program operators and worksite employers
			 for the programs assisted under this paragraph.
						(3)Public-private
			 career pathways partnerships
						(A)In
			 generalTo allow workforce education providers representing
			 career pathway partnerships—
							(i)to
			 create or expand career pathways with specific employers for disadvantaged
			 workers, which may include any mix of such employers’ existing lower wage
			 employees, new hires or potential hires; or
							(ii)to
			 fill in gaps in career pathways in particular localities or regions as needed
			 to ensure that career pathways are accessible to unemployed disadvantaged
			 workers and at risk youth who have lower skills or limited English proficiency,
			 including through the creation of workforce education services, such as
			 bridge programs that contextualize basic skills, English
			 language, or college remedial education services to specific career pathways,
			 and efforts to create opportunities for gaining work experience in a career
			 pathway.
							(B)Use of
			 fundsFunds made available under a grant under this section to
			 carry out this purpose may be used by career pathways partnerships for any
			 expense reasonably related to the accomplishment of the specific objectives of
			 the partnership and the purpose described in this paragraph, including any of
			 the activities described in paragraph (1)(B)(iv).
						(C)Limitations
							(i)In
			 generalOf the funds made available to a career pathway
			 partnership to carry out the purpose described in this paragraph—
								(I)not more than 30
			 percent of such funds may be used to pay or subsidize wages during a period of
			 work experience or internship, not to exceed 90 days; and
								(II)not more than 10
			 percent of such funds may be used for administrative purposes.
								(ii)Prohibition on
			 subsidizing wages of current employeesNo funds made available to
			 carry out this paragraph shall be used to subsidize the wages of any individual
			 who, as of the date of the establishment of the career pathway partnership, is
			 an employee of any employer participating in the partnership.
							(D)Requirements
			 for awarding of subgrants
							(i)In
			 generalFunds shall be made available to career pathway
			 partnerships to carry out the purpose described in this paragraph based on a
			 performance-based accountability system that includes the following measures of
			 performance:
								(I)The number of
			 individuals to be trained.
								(II)The percentage
			 of such individuals who complete the program.
								(III)The percentage
			 of such individuals who enter or advance in employment.
								(IV)The wage and
			 benefit gains of individuals who complete the program before and within 6
			 months after their program completion, including the extent to which the
			 individuals achieved economic self-sufficiency.
								(V)The percentage of
			 individuals who complete the program and are placed in jobs who retain
			 employment for at least 6 months.
								(VI)The percentage
			 of individuals who owe child support and complete the program who improve in
			 their payment of child support within 6 months after their program
			 completion.
								In establishing
			 goals for such measures, due consideration shall be given to the education,
			 work experience, and job readiness of the individuals expected to participate
			 in the program; the barriers of such individuals to employment, and the local
			 job market.(ii)Considerations
			 for funding renewalsA subgrantee's level of success in achieving
			 employment, advancement, wage, and employment retention goals shall be a
			 primary consideration for determining whether to renew a grant made to such
			 entity and the funding level for such grant.
							(iii)Priorities
			 for awards of subgrantsIn awarding subgrants to carry out this
			 purpose, a State shall give priority to applications that—
								(I)propose to serve
			 areas of high poverty, high youth unemployment, high drop out rates, or high
			 rates of low-income single-parent families;
								(II)include a
			 substantial cash or in-kind match by all employers, including joint
			 labor-management programs where applicable, in the partnerships, such as paid
			 release time for employed workforce education participants;
								(III)use
			 instructional materials and instructors directly used in the specific business
			 or industry sectors of the partnership employers;
								(IV)link successful
			 completion of workforce education services to wage increases, promotions or job
			 hires;
								(V)will result in
			 attainment of employer-recognized occupational and educational
			 credentials;
								(VI)address career
			 guidance and adult basic education and English language needs as well as
			 job-specific skills;
								(VII)demonstrate a
			 blending of resources from partner agencies in the workforce system and other
			 sectors and Federal programs, including superior procedures for coordinating
			 responsible fatherhood promotion activities, where appropriate, to support the
			 development of high quality pathways;
								(VIII)identify how
			 the subgrantee will maximize services to unemployed disadvantaged workers who
			 also face other barriers in the labor market, such as high school dropout,
			 offender status, aging out of foster care, low basic skill level, including
			 limited English proficiency, learning disabilities, physical, emotional or
			 behavior disabilities, or substance abuse recovery, which may be through direct
			 relationships with local providers of transitional jobs programs under which in
			 appropriate circumstances transitional jobs participants may access career
			 pathways programs upon completion of the transitional jobs program; and
								(IX)support
			 collaboration, as appropriate, between employers and labor organizations and
			 other workforce development professionals, including joint labor management
			 training and education programs where appropriate.
								(E)DefinitionsIn
			 this paragraph:
							(i)Adult
			 educationThe term adult education has the meaning
			 given that term in section 203 of the Workforce Investment Act of 1998 (20
			 U.S.C. 9202).
							(ii)Career
			 pathwayThe term career pathway means a linked set
			 of workforce education and job opportunities within a specific business or
			 industry sector, or for an occupational sector that cuts across multiple
			 business and industry sectors, which begins at the lowest skill and English
			 language levels, and extends through for-credit college opportunities such as
			 earning relevant associate or bachelor’s degrees, and prepares individuals for
			 advancement in jobs in demand in the local or regional labor market.
							(iii)Community-based
			 providerThe term community-based provider means a
			 not-for-profit organization, with local boards of directors, that directly
			 provides workforce education services.
							(iv)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given that term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
							(v)Charter
			 schoolThe term charter school has the meaning given
			 that term in section 5210 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 7221i).
							(vi)Area
			 vocational education schoolThe term area vocational and
			 technical education school has the meaning given that term in section 3
			 of the Carl D. Perkins Vocational and Technical Education Act of 1998 (20
			 U.S.C. 2302).
							(vii)Disadvantaged
			 workersThe term disadvantaged workers means
			 unemployed individuals in households whose income is at or below the lower
			 living standard or employed individuals with wages at or below
			 2/3 of the median wage for the State or region applying
			 for the grant or the partnership applying for a subgrant.
							(viii)Career
			 pathway partnershipThe term career pathway
			 partnership means collaborations of 1 or more workforce education
			 providers, 1 or more employers, 1 or more labor organizations, where
			 applicable, as a result of such organization's representation of employees at
			 the worksite who have skills in which the training or employment programs are
			 proposed, and may include optional additional entities as needed to provide a
			 comprehensive range of workforce education and ancillary support
			 services.
							(ix)Workforce
			 educationThe term workforce education means a set
			 of career guidance and exploration, adult education, job training, registered
			 apprenticeship programs, and for-credit postsecondary education services aimed
			 at preparing individuals to enter and sustain employment in specific
			 occupations and to have the sufficient skills to respond to shifting employment
			 opportunities.
							(x)Workforce
			 education providerThe term workforce education
			 provider means community-based providers, institutions of higher
			 education, area vocational and technical education schools, charter schools,
			 and other public nonprofit entities that provide workforce education.
							(c)Matching
			 requirement
					(1)In
			 generalThe Secretary of Health and Human Services may not award
			 a grant to a State under this section unless the State agrees that, with
			 respect to the costs to be incurred by the State in conducting a demonstration
			 project with funds provided under the grant, the State will make available
			 non-Federal contributions in an amount equal to 10 percent of the amount of
			 Federal funds paid to the State under such grant.
					(2)Non-federal
			 contributionsIn this subsection, the term non-Federal
			 contributions includes contributions by the State and by public and
			 private entities that may be in cash or in kind, but does not include any
			 amounts provided by the Federal Government, or services assisted or subsidized
			 to any significant extent by the Federal Government, or any amount expended by
			 a State before October 1, 2006.
					(d)Worker
			 protections and labor standards
					(1)Rate of pay;
			 benefits and working conditions
						(A)In
			 generalA worksite employer of a participant in a program or
			 activity funded under this section shall pay the participant at the rate paid
			 to employees of the worksite employer who are not participants in such program
			 or activity and who perform comparable work at the worksite, including periodic
			 increases where appropriate. If no other employees of the worksite employer
			 perform comparable work at the worksite, the worksite employer shall pay the
			 participant not less than the applicable Federal or State minium wage,
			 whichever is higher.
						(B)Benefits and
			 conditionsAn individual employed through participation in a
			 program or activity funded under this section shall be provided with benefits
			 and working conditions at the same level and to the same extent as such
			 benefits and conditions are provided to other employees of the employer of the
			 individual who have worked a similar length of time and perform the same
			 work
						(2)Nonduplication
						(A)In
			 generalFunds provided through a grant made under this paragraph
			 shall be used only for a program or activity that does not duplicate, and is in
			 addition to, a program or activity otherwise available in the locality of the
			 program or activity funded under this section.
						(B)Private,
			 nonprofit entityFunds provided through a grant made under this
			 section shall not be provided to a private nonprofit entity to conduct programs
			 or activities that are the same as or substantially equivalent to activities
			 provided by a State or local government agency in the area in which such entity
			 is located, unless the requirements of paragraph (3) are met.
						(3)Nondisplacement
						(A)In
			 generalA worksite employer shall not displace an employee or
			 position (including partial displacement such as reduction in hours, wages, or
			 employment benefits) or impair contracts for services or collective bargaining
			 agreements, as a result of the use by such employer of a participant in a
			 program or activity funded under this section, and no participant in the
			 program or activity shall be assigned to fill any established unfilled position
			 vacancy.
						(B)Job
			 opportunitiesA job opportunity shall not be created under this
			 paragraph that will infringe in any manner on the promotional opportunity of an
			 employed individual.
						(C)Limitation on
			 services
							(i)Supplantation
			 of hiringA participant in any program or activity funded under
			 this section shall not perform any services or duties, or engage in activities,
			 that will supplant the hiring of employees that are not participants in the
			 program or activity.
							(ii)Duties
			 formerly performed by another employeeA participant in any
			 program or activity funded under this section shall not perform services or
			 duties, or engage in activities, that are services, duties, or activities that
			 had been performed by or were assigned to any employee who recently resigned or
			 was discharged, who is subject to a reduction in force, who has recall rights
			 pursuant to a collective bargaining agreement or applicable personnel
			 procedures, who is on leave (such as terminal, temporary, vacation, emergency,
			 or sick leave), who is on strike, or who is being locked out.
							(D)Concurrence of
			 local labor organizationNo placement shall be made under a
			 program or activity funded under this section until the entity conducting the
			 program or activity has obtained the written concurrence of any local labor
			 organization representing employees who are engaged in the same or
			 substantially similar work as that proposed to be carried out for the worksite
			 employer with whom a participant is to be placed under the program or
			 activity.
						(4)No impact on
			 union organizingA State conducting a demonstration project
			 funded under this section and any entity conducting a program or activity
			 funded under this section shall provide the Secretary with a certified
			 assurance that none of such funds shall be used to assist or deter union
			 organizing.
					(5)Accountability
						(A)In
			 generalFunds provided under this section shall not be used to
			 subsidize training or employment with an employer that has a demonstrable
			 record of noncompliance with Federal labor, civil rights, workplace safety, or
			 related laws.
						(B)Certified
			 satisfactory recordEmployers who receive training or wage
			 subsidies under programs or activities funded under this section shall have a
			 satisfactory record in labor relations and employment practices, as certified
			 by the Secretary of Labor.
						(C)Application of
			 worker protection lawsA participant in a program or activity
			 funded under this section shall be considered to be an employee of any employer
			 that the participant is placed with for all purposes under Federal and State
			 law, including laws relating to health and safety, civil rights, and worker’s
			 compensation.
						(6)Grievance
			 procedureAn entity conducting a program or activity funded under
			 this section shall establish and maintain a procedure for the filing and
			 adjudication of grievances by employees of worksite employers who are not
			 participants in the program, or such employees’ representatives, or by
			 participants in such a program or activity alleging a violation of a provision
			 of this subsection that is similar to the grievance procedure established by a
			 State for purposes of section 407(f)(3) of the Social Security Act (42 U.S.C.
			 607(f)(3)).
					(7)Nonpreemption
			 of state lawThe provisions of this subsection shall not be
			 construed to preempt any provision of State law that affords greater
			 protections to employees or participants than are afforded by this
			 subsection.
					(8)Treatment of
			 amounts paid to participantsAmounts paid to a participant in a
			 program or activity funded under this section shall be—
						(A)considered earned
			 income for purpose of determining the participant's eligibility for the child
			 tax credit established under section 24 of the Internal Revenue Code of 1986,
			 the earned income tax credit established under section 32 of such Code, and any
			 other tax benefit established under such Code the eligibility for which is
			 based on earned income; and
						(B)disregarded for
			 purposes of determining the participant's, the participant's family's, or the
			 participant's household's eligibility for, or amount of, assistance or benefits
			 provided under any means-tested program funded in whole or in part with Federal
			 funds.
						(e)Application
					(1)Requirements
			 for all applications
						(A)In
			 generalA State desiring to receive a grant to conduct a
			 demonstration project under this section to carry out one or more of the
			 purposes described in subsection (b) shall submit an application to the
			 Secretary of Health and Human Services at such time, in such manner, and
			 containing such information or assurances as the Secretary may require.
						(B)Compliance with
			 worker protections and labor standardsThe application shall
			 include an assurance that the State and any entity conducting a program or
			 activity under the project shall comply with the worker protections and labor
			 standards established in accordance with such protections under subsection
			 (d),
						(C)NondiscriminationThe
			 application shall include an assurance that the State and any entity conducting
			 a program or activity under the demonstration project shall comply with section
			 188(a)(2) of the Workforce Investment Act of 1998 (29 U.S.C. 2938(a)(2)) to the
			 same extent that such section would apply to the entity if the program or
			 activity conducted under the demonstration project was considered to be funded
			 or otherwise financially assisted under that Act.
						(D)Assurance grant
			 will supplement, not supplant, other State fundingThe
			 application shall include an assurance from the chief executive officer of the
			 State that funds made available under the grant will supplement, and not
			 supplant, other funds used by the State to establish or support employment
			 placements for low-income parents.
						(2)Specific
			 demonstration project requirements
						(A)Court-supervised
			 or IV–D agency-supervised employment programs for noncustodial
			 parentsIn order to conduct a demonstration project described in
			 paragraph (1) of subsection (b), a State shall include in the application
			 submitted to the Secretary of Health and Human Services, the following:
							(i)Evidence of an
			 agreement between the State and 1 or more counties to establish an employment
			 program that meets the requirements of subsection (b)(2).
							(ii)The number of
			 potential noncustodial parents to be served by the program.
							(iii)The purposes
			 specific to that State’s program.
							(iv)The median
			 income of the target population.
							(B)Public-private
			 career pathways partnershipsIn order to conduct a demonstration
			 project described in paragraph (3) of subsection (b), a State shall include in
			 the application submitted to the Secretary of Health and Human Services a
			 description of—
							(i)the
			 number, characteristics, and employment and earnings status of disadvantaged
			 individuals in the State or applicable region where the program is to be
			 conducted;
							(ii)which business
			 and industry sectors, or occupational clusters that cut across sectors, will be
			 targeted by the career pathways partnership, based on overall economic benefit
			 to the community, the current and future demand for workers, the advancement
			 opportunities for workers, the wages at each step of the career pathway, and
			 availability of worker benefits;
							(iii)the
			 interventions that will be put in place to address any educational deficits or
			 learning disabilities of individuals who participate in the program and to
			 ensure that such individuals have the academic, technical, communications, and
			 other job skills to function in the jobs targeted by the partnership;
							(iv)how the members
			 of the partnership will collaborate on the development of curriculum and
			 delivery of training that will provide the necessary occupational, academic and
			 other work-related skills and credentialing needed for the specific labor
			 market areas;
							(v)the
			 supports that will be used to provide counseling, mentoring or other support to
			 individuals while in training or to assist them in navigating in complicated
			 work environments;
							(vi)the set of
			 career exposure activities that will be put in place to provide hands-on
			 experience such as work experience, on the job training, internships, or
			 work-study;
							(vii)the agreements
			 that are in place with employers, industry groups, and labor organizations,
			 where applicable, to ensure access to jobs and advancement opportunities in the
			 targeted businesses, industry or occupations;
							(viii)how the
			 workforce education providers in the partnership will assess the employment
			 barriers and needs of local disadvantaged individuals who participate in the
			 program and will identify resources for meeting those needs;
							(ix)how the
			 workforce education providers will work with partnership employers, business
			 and industry groups, labor organizations, where applicable, and local economic
			 development organizations to identify the priority workforce needs of the local
			 industry;
							(x)how
			 the partnerships will ensure that the appropriate program delivery models and
			 formal agreements are in place to ensure maximum benefits to the individuals
			 receiving career pathway partnership services and to the employers and labor
			 organizations, where applicable, in the partnership and the industries or
			 businesses they represent; and
							(xi)how partnership
			 employers and labor organizations, where applicable, will be actively involved
			 in identifying specific workforce education needs, planning the curriculum,
			 assisting in training activities, providing job opportunities, and coordinating
			 job retention for individuals hired after training through the program and
			 follow-up support.
							(3)Applications by
			 indian tribes or tribal organizationsThe Secretary of Health and
			 Human Services may exempt an Indian tribe or tribal organization from any
			 requirement of this section that the Secretary determines would be
			 inappropriate to apply to the Indian tribe or tribal organization, taking into
			 account the resources, needs, and other circumstances of the Indian tribe or
			 tribal organization.
					(f)Priorities and
			 requirements for awarding grants
					(1)In
			 generalSubject to paragraphs (2) and (3), the Secretary of
			 Health and Human Services, in consultation with the Secretary of Labor, shall
			 give priority to making grants to carry out the purposes described in
			 subsection (b) to entities that—
						(A)demonstrate a
			 plan for implementing measures to track their performance with respect to
			 meeting the goals of quality job placement, long-term unsubsidized job
			 retention, increasing child support payments, decreasing unpaid child support
			 arrearages, and increasing the involvement of low-income noncustodial parents
			 with their children; and
						(B)coordinate with,
			 and link individuals to, other public and private benefits and employment
			 services for low-income, noncustodial parents among the different systems or
			 programs in which such parents are involved, including the criminal justice
			 system, the State programs funded under each part of title IV of the Social
			 Security Act (42 U.S.C. 601 et seq.) (including programs and activities funded
			 under section 403(a)(2) of the Social Security Act (42 U.S.C. 603(a)(2)),
			 educational assistance programs, and job training or employment programs,
			 including State employment agencies.
						(2)Reflective of
			 target populationsIn making grants to carry out these purposes,
			 the Secretary of Health and Human Services, in consultation with the Secretary
			 of Labor, shall give priority to States with proposed demonstration projects
			 that are designed to target low-income parents, including custodial and
			 noncustodial parents, and low-income married couples.
					(3)Substantial
			 funding for each of the purposesIn making grants under this
			 section, the Secretary of Health and Human Services, in consultation with the
			 Secretary of Labor, shall ensure that a substantial share of the amount
			 appropriated under subsection (i) for a fiscal year is used for carrying out
			 each of the purposes described in subsection (b).
					(g)EvaluationThe
			 Secretary of Health and Human Services, in consultation with the Secretary of
			 Labor, shall provide for an independent and rigorous evaluation of the
			 demonstration projects conducted under this section that includes, to the
			 maximum extent feasible, random assignment or other appropriate statistical
			 techniques, in order to assess the effectiveness of the projects.
				(h)General
			 DefinitionsIn this section:
					(1)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam,
			 American Samoa, and includes an Indian tribe or tribal organization.
					(2)IV-D
			 agencyThe term IV–D agency means the State or local
			 agency responsible for administering the State program established under part D
			 of title IV of the Social Security Act (42 U.S.C. 651 et seq.).
					(3)Indian tribe;
			 tribal organizationThe terms Indian tribe and
			 tribal organization have the meaning given such terms in section 4
			 of the Indian Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
					(i)AppropriationOut
			 of any money in the Treasury of the United States not otherwise appropriated,
			 there are appropriated to carry out this section, $50,000,000 for each of
			 fiscal years 2007 through 2009.
				107.State
			 assessments of barriers to employment and financial support of
			 children
				(a)State
			 assessments and reportsAs a condition of the continued approval
			 of a State plan under part D of title IV of the Social Security Act (42 U.S.C.
			 651 et. seq.), each State with an approved such plan, acting through the
			 appropriate State agencies, shall assess the State policies with respect to the
			 issues described in subsection (b) and submit a report to the Secretary of
			 Health and Human Services on the results of such assessment not later than
			 March 15, 2008.
				(b)Issues
			 describedFor purposes of subsection (a), the issues described in
			 this subsection are the following:
					(1)The process of
			 setting and modifying child support obligations, particularly with respect to
			 low-income parents, including—
						(A)the role and
			 criteria for using imputed income in determining child support
			 obligations;
						(B)the process of
			 modifying obligations;
						(C)the consideration
			 of income and employment status, including efforts to identify unreported
			 income;
						(D)the consideration
			 of incarceration;
						(E)the consideration
			 of disability;
						(F)the treatment of
			 arrearages, including interest charged, and laws or procedures that interfere
			 with forgiveness, adjustment, waiver, or compromise of arrears owed to the
			 State by low-income noncustodial parents who lack sufficient ability to pay
			 such arrearages;
						(G)the procedures
			 related to retroactive support; and
						(H)State
			 pass-through and disregard policies for recipients of means tested public
			 benefits.
						(2)The impact of
			 state criminal laws and law enforcement practices on the employment
			 acquisition, retention, and advancement prospects of individuals following
			 arrest, conviction, or incarceration, including—
						(A)any efforts,
			 including counseling or employment support, to assist ex-prisoners with reentry
			 to a community and successful reunification with their families; and
						(B)an assessment of
			 any efforts to seal or expunge arrest and conviction records and any efforts to
			 grant certificates or other acknowledgments of rehabilitation to ex-prisoners,
			 and to examine State occupational licensing and certification
			 procedures.
						(3)Identification of
			 any other barriers to healthy family formation or sustainable economic
			 opportunity for custodial and noncustodial parents that are created or
			 exacerbated by Federal or State laws, policies, or procedures, including an
			 examination of the rules of Federal and State means-tested programs, the
			 operation of the State workforce system, the availability of financial
			 education services, and the availability of domestic violence services and
			 child support procedures to help victims of domestic violence stay safe and
			 obtain the child support they are owed.
					(c)Grants to
			 states for commissions on state law improvements in the best interest of
			 children and familiesThe Secretary of Health and Human Services
			 shall award grants to States to establish or support commissions to review the
			 State assessment conducted in accordance with subsection (a) and to make
			 recommendations on ways to improve State law in the best interest of children
			 and families.
				(d)AppropriationsOut
			 of any money in the Treasury of the United States not otherwise appropriated,
			 there are appropriated to the Secretary of Health and Human Services for the
			 period of fiscal years 2007 through 2008, $3,000,000, to remain available until
			 expended, for the purpose of making—
					(1)payments to
			 States to offset all or a portion of the costs of conducting the State
			 assessments and reports required under subsection (a); and
					(2)grants to States
			 under subsection (c).
					108.Collection of
			 child support under the food stamp program
				(a)Encouragement
			 of collection of child supportSection 5 of the Food Stamp Act of
			 1977 (7 U.S.C. 2014) is amended—
					(1)in subsection
			 (e)—
						(A)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (7), respectively;
						(B)in paragraph
			 (4)(B), by striking paragraph (6) and inserting paragraph
			 (7); and
						(C)by inserting
			 after paragraph (4) the following:
							
								(5)Deduction for
				child support received
									(A)In
				generalA household shall be allowed a deduction of 20 percent of
				all legally obligated child support payments received from an identified or
				putative parent of a child in the household if that parent is not a household
				member.
									(B)Order of
				determining deductionsA deduction under this paragraph shall be
				determined before the computation of the excess shelter deduction under
				paragraph (7).
									;
				and
						(2)in subsection
			 (k)(4)(B), by striking subsection (e)(6) and inserting
			 subsection (e)(7);
					(b)Simplified
			 verification of child support paymentsSection 5(n) of the Food
			 Stamp Act of 1977 (7 U.S.C. 2014(n)) is amended—
					(1)in the subsection
			 heading, by striking State options to simplify, and inserting
			 Simplified; and
					(2)by striking
			 Regardless of whether and inserting the following:
						
							(1)In
				generalA household that is paying legally obligated child
				support through the program under part D of title IV of the Social Security Act
				(42 U.S.C. 651 et seq.) shall receive—
								(A)a deduction under
				subsection (e)(4); or
								(B)an exclusion for
				paid child support under subsection (d)(3).
								(2)State
				optionsRegardless of
				whether
							.
					(c)Inclusion of
			 economic opportunities programs in definition of work
			 programSection 6(o)(2) of the Food Stamp Act of 1977 (7 U.S.C.
			 2015(o)(2)) is amended—
					(1)in subparagraph
			 (C), by striking or  at the end;
					(2)in subparagraph
			 (D), by striking the period at the end and inserting ; or;
			 and
					(3)by adding at the
			 end the following:
						
							(E)participate in
				and comply with the requirements of a demonstration project under section 106
				of the Responsible Fatherhood and Healthy
				Families Act of
				2006;
							.
					(d)Effective
			 date
					(1)In
			 generalThis section and the amendments made by this section take
			 effect on October 1, 2007.
					(2)State
			 optionA State may implement the amendments made by subsections
			 (a) and (b) for participating households at the first recertification of the
			 households that occurs on or after October 1, 2007.
					IIRevenue
			 Provisions
			201.Modifications
			 to the earned income tax credit
				(a)Increase in
			 phaseout amount for workers with no qualifying children
					(1)In
			 generalThe table under section 32(b)(2)(A) of the Internal
			 Revenue Code of 1986 is amended by striking $5,280 and inserting
			 $10,712.
					(2)Inflation
			 adjustment
						(A)In
			 generalSubsection (j) of section 32 of such Code is amended by
			 redesignating paragraph (2) as paragraph (3) and by inserting after paragraph
			 (1) the following new paragraph:
							
								(2)Phaseout amount
				for individuals with no qualifying childrenIn the case of any
				taxable year beginning after calendar year 2007, the $10,712
				dollar amount in section (b)(2)(A) shall be increased by an amount equal
				to—
									(A)such dollar
				amount, multiplied by
									(B)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2006 for calendar year 1992 in
				subparagraph (B)
				thereof.
									.
						(B)Conforming
			 amendmentClause (i) of section 32(j)(1)(B) of such Code is
			 amended by inserting (other than the amount described in paragraph
			 (2)) after subsections (b)(2)(A).
						(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years ending after December 31, 2005.
					(b)Enhanced credit
			 for certain workers with no qualifying children
					(1)In
			 generalSection 32 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
						
							(n)Additional
				credit for certain workers
								(1) In
				generalIn the case of a qualified individual, the credit allowed
				under subsection (a) shall be increased by an amount equal to 100 percent of
				the amount of the credit allowed under this section (without regard to this
				subsection).
								(2)Qualified
				individualFor purposes of this subsection, the term
				qualified individual means an eligible individual who—
									(A)is described in
				clause (ii) of subsection (c)(1)(A),
									(B)is the parent of
				a child who meets the age requirements of section 152(c)(3) before the end of
				the taxable year of the eligible individual,
									(C)is required to
				make child support payments with respect to such child—
										(i)pursuant to an
				order which is in effect for not less than one-half of the taxable year of such
				individual, and
										(ii)through a State
				agency responsible for administering the State plan under part D of title IV of
				the Social Security Act, and
										(D)has paid child
				support during the taxable year in an amount not less than the amount of child
				support due during the taxable year for every order requiring the individual to
				make child support payments.
									(3)RegulationsThe
				Secretary shall establish regulations to carry out the purposes of this
				subsection, including regulations which provide for the verification of the
				payment of child support in accordance with paragraph
				(2)(D).
								.
					(2)Verification of
			 payment
						(A)In
			 generalThe Secretary of Health and Human Services, in
			 consultation with the Secretary of the Treasury, shall include in the Federal
			 Case Registry of Child Support Orders established under section 453(h) of the
			 Social Security Act (42 U.S.C. 653(h)) such information as the Secretary of the
			 Treasury determines necessary to allow for verification of the status of
			 individuals as qualified individuals (as defined under section 32(n) of the
			 Internal Revenue Code of 1986, as added by paragraph (1)).
						(B)Additional
			 federal proceduresIn addition to the authority provided under
			 subparagraph (A), the Secretary of Health and Human Services and the Secretary
			 of the Treasury may establish such additional procedures as are appropriate to
			 ensure that the Secretary of the Treasury has the information that the
			 Secretary of the Treasury needs to verify payment of child support obligations
			 in a timely fashion.
						(C)State
			 proceduresThe Secretary of Health and Human States, in
			 consultation with the States, shall establish procedures for informing a
			 noncustodial parent in a timely fashion when the parent has paid the amount of
			 child support owed by the parent for a taxable year so that the parent may
			 determine the extent to which the parent is a qualified individual for purposes
			 of qualifying for the additional credit established under section 32(n) of the
			 Internal Revenue Code of 1986, as added by paragraph (1).
						(3)Effective
			 dateThe amendment made by paragraph (1) shall apply to taxable
			 years beginning after December 31, 2007.
					(c)Marriage
			 penalty relief
					(1)In
			 generalSubparagraph (B) of section 32(b)(2) of the Internal
			 Revenue Code of 1986 is amended—
						(A)in clause (ii),
			 by striking , 2006, and 2007, and and inserting and
			 2006,
						(B)in clause (iii)
			 by striking after 2007. and inserting in 2007,
			 and, and
						(C)by adding at the
			 end the following new clause:
							
								(iv)$4,000 in the
				case of taxable years beginning after
				2007.
								.
						(2)Inflation
			 adjustmentClause (ii) of section 32(j)(1)(B) of such Code is
			 amended—
						(A)by striking
			 $3,000 and inserting $4,000, and
						(B)by striking
			 subsection (b)(2)(B)(iii) and inserting subsection
			 (b)(2)(B)(iv).
						(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning after December 31, 2005.
					202.Tax treatment
			 of inverted entities
				(a)In
			 generalSection 7874 of the Internal Revenue Code of 1986 is
			 amended—
					(1)by striking
			 March 4, 2003 in subsection (a)(2)(B)(i) and in the matter
			 following subsection (a)(2)(B)(iii) and inserting March 20,
			 2002,
					(2)by striking
			 at least 60 percent in subsection (a)(2)(B)(ii) and inserting
			 more than 50 percent,
					(3)by striking
			 80 percent in subsection (b) and inserting at least 80
			 percent,
					(4)by striking
			 60 percent in subsection (b) and inserting more than 50
			 percent,
					(5)by adding at the
			 end of subsection (a)(2) the following new sentence: Except as provided
			 in regulations, an acquisition of properties of a domestic corporation shall
			 not be treated as described in subparagraph (B) if none of the corporation’s
			 stock was readily tradeable on an established securities market at any time
			 during the 4-year period ending on the date of the acquisition.,
			 and
					(6)by redesignating
			 subsection (g) as subsection (h) and by inserting after subsection (f) the
			 following new subsection:
						
							(g)Special rules
				applicable to expatriated entities
								(1)Increases in
				accuracy-related penaltiesIn the case of any underpayment of tax
				of an expatriated entity—
									(A)section 6662(a)
				shall be applied with respect to such underpayment by substituting 30
				percent for 20 percent, and
									(B)if such
				underpayment is attributable to one or more gross valuation understatements,
				the increase in the rate of penalty under section 6662(h) shall be to 50
				percent rather than 40 percent.
									(2)Modifications
				of limitation on interest deductionIn the case of an expatriated
				entity, section 163(j) shall be applied—
									(A)without regard to
				paragraph (2)(A)(ii) thereof, and
									(B)by substituting
				25 percent for 50 percent each place it appears
				in paragraph (2)(B)
				thereof.
									.
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after March 20, 2002.
				203.Tax treatment of
			 controlled foreign corporations established in tax havens
				(a)In
			 generalSubchapter C of
			 chapter 80 of the Internal Revenue Code of 1986 (relating to provisions
			 affecting more than one subtitle) is amended by adding at the end the following
			 new section:
					
						7875.Controlled foreign
				corporations in tax havens treated as domestic corporations
							(a)General
				ruleIf a controlled foreign
				corporation is a tax-haven CFC, then, notwithstanding section 7701(a)(4), such
				corporation shall be treated for purposes of this title as a domestic
				corporation.
							(b)Tax-Haven
				CFCFor purposes of this
				section—
								(1)In
				generalThe term
				tax-haven CFC means, with respect to any taxable year, a foreign
				corporation which—
									(A)was created or organized under the laws of
				a tax-haven country, and
									(B)is a controlled foreign corporation
				(determined without regard to this section) for an uninterrupted period of 30
				days or more during the taxable year.
									(2)ExceptionThe term tax-haven CFC does
				not include a foreign corporation for any taxable year if substantially all of
				its income for the taxable year is derived from the active conduct of trades or
				businesses within the country under the laws of which the corporation was
				created or organized.
								(c)Tax-Haven
				countryFor purposes of this
				section—
								(1)In
				generalThe term
				tax-haven country means any of the following:
									
										
											
												AndorraGuernseyPanama
												
												AnguillaIsle of
						ManSamoa
												
												Antigua and BarbudaJerseySan Marino
												
												ArubaLiberiaFederation of 
												
												Commonwealth of thePrincipality of  Saint Christ-
						
												
												  Bahamas Liechtenstein opher 
												
												BahrainRepublic of the
						 and Nevis
												
												Barbados MaldivesSaint Lucia
												
												BelizeMaltaSaint Vincent 
												
												BermudaRepublic of the
						 and the
												
												British Virgin Islands Marshall Islands Grenadines
												
												Cayman IslandsMauritiusRepublic of the
												
												Cook IslandsPrincipality of
						Monaco Seychelles
												
												CyprusMontserratTonga
												
												Commonwealth of theRepublic of
						NauruTurks and Caicos 
												
												  DominicaNetherlands
						Republic of
												
												GibraltarAntilles Vanuatu
												
												GrenadaNiue
												
											
										
									
								(2)Secretarial
				authorityThe Secretary may
				remove or add a foreign jurisdiction from the list of tax-haven countries under
				paragraph (1) if the Secretary determines such removal or addition is
				consistent with the purposes of this
				section.
								.
				(b)Conforming
			 amendmentThe table of
			 sections for subchapter C of chapter 80 of such Code is amended by adding at
			 the end the following new item:
					
						
							Sec. 7875. Controlled foreign
				corporations in tax havens treated as domestic
				corporations.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
				204.Taxation of income
			 of controlled foreign corporations attributable to imported property
				(a)General
			 ruleSubsection (a) of section 954 of the Internal Revenue Code
			 of 1986 (defining foreign base company income) is amended by striking
			 and at the end of paragraph (4), by striking the period at the
			 end of paragraph (5) and inserting , and, and by adding at the
			 end the following new paragraph:
					
						(6)imported property
				income for the taxable year (determined under subsection (j) and reduced as
				provided in subsection
				(b)(5)).
						.
				(b)Definition of
			 imported property incomeSection 954 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new subsection:
					
						(j)Imported
				property income
							(1)In
				generalFor purposes of subsection (a)(6), the term
				imported property income means income (whether in the form of
				profits, commissions, fees, or otherwise) derived in connection with—
								(A)manufacturing,
				producing, growing, or extracting imported property;
								(B)the sale,
				exchange, or other disposition of imported property; or
								(C)the lease,
				rental, or licensing of imported property.
								Such term
				shall not include any foreign oil and gas extraction income (within the meaning
				of section 907(c)) or any foreign oil related income (within the meaning of
				section 907(c)).(2)Imported
				propertyFor purposes of this subsection—
								(A)In
				generalExcept as otherwise provided in this paragraph, the term
				imported property means property which is imported into the United
				States by the controlled foreign corporation or a related person.
								(B)Imported
				property includes certain property imported by unrelated
				personsThe term imported property includes any
				property imported into the United States by an unrelated person if, when such
				property was sold to the unrelated person by the controlled foreign corporation
				(or a related person), it was reasonable to expect that—
									(i)such property
				would be imported into the United States; or
									(ii)such property
				would be used as a component in other property which would be imported into the
				United States.
									(C)Exception for
				property subsequently exportedThe term imported
				property does not include any property which is imported into the United
				States and which—
									(i)before
				substantial use in the United States, is sold, leased, or rented by the
				controlled foreign corporation or a related person for direct use, consumption,
				or disposition outside the United States; or
									(ii)is used by the
				controlled foreign corporation or a related person as a component in other
				property which is so sold, leased, or rented.
									(3)Definitions and
				special rules
								(A)ImportFor
				purposes of this subsection, the term import means entering, or
				withdrawal from warehouse, for consumption or use. Such term includes any grant
				of the right to use intangible property (as defined in section 936(h)(3)(B)) in
				the United States.
								(B)United
				StatesFor purposes of this subsection, the term United
				States includes the Commonwealth of Puerto Rico, the Virgin Islands of
				the United States, Guam, American Samoa, and the Commonwealth of the Northern
				Mariana Islands.
								(C)Unrelated
				personFor purposes of this subsection, the term unrelated
				person means any person who is not a related person with respect to the
				controlled foreign corporation.
								(D)Coordination
				with foreign base company sales incomeFor purposes of this
				section, the term foreign base company sales income shall not
				include any imported property
				income.
								.
				(c)Separate
			 application of limitations on foreign tax credit for imported property
			 income
					(1)Before
			 2007
						(A)In
			 generalParagraph (1) of section 904(d) of the Internal Revenue
			 Code of 1986 (relating to separate application of section with respect to
			 certain categories of income), as in effect for taxable years beginning before
			 January 1, 2007, is amended by striking and at the end of
			 subparagraph (H), by redesignating subparagraph (I) as subparagraph (J), and by
			 inserting after subparagraph (H) the following new subparagraph:
							
								(I)imported property
				income,
				and
								.
						(B)Imported
			 property income definedParagraph (2) of section 904(d) of such
			 Code, as so in effect, is amended by redesignating subparagraphs (H) and (I) as
			 subparagraphs (I) and (J), respectively, and by inserting after subparagraph
			 (G) the following new subparagraph:
							
								(H)Imported
				property incomeThe term imported property income
				means any income received or accrued by any person which is of a kind which
				would be imported property income (as defined in section
				954(j)).
								.
						(C)Look-thru rules
			 to applySubparagraph (F) of section 904(d)(3) of such Code, as
			 so in effect, is amended by striking or (D) and inserting
			 (D), or (I).
						(2)After
			 2006
						(A)In
			 generalParagraph (1) of section 904(d) of the Internal Revenue
			 Code of 1986 (relating to separate application of section with respect to
			 certain categories of income), as in effect for taxable years beginning after
			 December 31, 2006, is amended by striking and at the end of
			 subparagraph (A), by redesignating subparagraph (B) as subparagraph (C), and by
			 inserting after subparagraph (A) the following new subparagraph:
							
								(B)imported property
				income,
				and
								.
						(B)Imported
			 property income definedParagraph (2) of section 904(d) of such
			 Code, as so in effect, is amended by redesignating subparagraphs (J) and (K) as
			 subparagraphs (K) and (L), respectively, and by inserting after subparagraph
			 (I) the following new subparagraph:
							
								(J)Imported
				property incomeThe term imported property income
				means any income received or accrued by any person which is of a kind which
				would be imported property income (as defined in section
				954(j)).
								.
						(C)Conforming
			 amendmentClause (ii) of section 904(d)(2)(A) of such Code, as so
			 in effect, is amended by inserting or imported property income
			 after passive category income.
						(d)Technical
			 amendments
					(1)Clause (iii) of
			 section 952(c)(1)(B) of such Code (relating to certain prior year deficits may
			 be taken into account) is amended—
						(A)by redesignating
			 subclauses (II), (III), (IV), and (V) as subclauses (III), (IV), (V), and (VI),
			 and
						(B)by inserting
			 after subclause (I) the following new subclause:
							
								(II)imported
				property
				income,
								.
						(2)Paragraph (5) of
			 section 954(b) of such Code (relating to deductions to be taken into account)
			 is amended by striking and the foreign base company oil related
			 income and inserting the foreign base company oil related
			 income, and the imported property income.
					(e)Effective
			 dates
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years of foreign corporations beginning
			 after the date of the enactment of this Act, and to taxable years of United
			 States shareholders within which or with which such taxable years of such
			 foreign corporations end.
					(2)Subsection
			 (c)The amendments made by
			 subsection (c)(1) shall apply to taxable years beginning after the date of the
			 enactment of this Act and before January 1, 2007, and the amendments made by
			 subsection (c)(2) shall apply to taxable years beginning after December 31,
			 2006.
					
